AO 72A
(Rev. 8/82)

 

Case 2:20-cv-00014-LGW-BWC Document 40 Filed 06/15/21 Page 1 of 3

In the United States District Court
For the Southern District of Georgia
Brunswick Division

LATREZZ SINGLETON, *
*
Plaintiff, * CIVIL ACTION NO.: 2:20-cv-14
*
v. *
*
OFFICER BIEGEL; CORPORAL MALONE; *
and SERGEANT BALLEJO, *
*
Defendants. *
ORDER

After an independent and de novo review of the entire
record, the Court concurs with the Magistrate Judge's Report and
Recommendation. Dkt. No. 37. Plaintiff filed Objections to the
Report and Recommendation, and Defendants filed a Response.

Dkt. Nos. 38, 39.

In his Objections, Plaintiff asks the Court to accept his
answers to Defendants’ interrogatories and requests. Dkt. No.
38 at 1. Plaintiff explains his delay in providing responses
was due to restrictions relating to the COVID-19 pandemic, as
well as his indigent status. Id. at 2; Dkt. No. 38-1 at 2.

Defendants note Plaintiff filed no specific objection to
the Magistrate Judge’s findings and recommendation and,

therefore, the Court need only review the unobjected to portions

 
AO 72A
(Rev. 8/82)

 

Case 2:20-cv-00014-LGW-BWC Document 40 Filed 06/15/21 Page 2 of 3

of the Report for clear error. Dkt. No. 39 at 2-3.
Additionally, Defendants note Plaintiff has not served upon them
any responses to their discovery requests. Id. at 3.

Plaintiff’s Objections are not responsive to the Magistrate
Judge’ Report and Recommendation. Plaintiff did not comply with
the Court's Order to respond to Defendants’ Motion to Dismiss,
nor did he respond to the Motion to Dismiss. Dkt. No. 34.
Plaintiff had ample time to either respond to the Motion to
Dismiss or respond to the Court’s April 19, 2021 Order prior to
the issuance of the Report and Recommendation and failed to do
so. Plaintiff filed a motion to appoint counsel on April 14,
2021, and any restrictions COVID-19 placed on him could have
been explained to the Court before the Magistrate Judge issued
his Report and Recommendation, since it appears Plaintiff was
not completely without the ability to submit matters for the
Court’s consideration. Moreover, Plaintiff’s belated attempt to
engage in the discovery process does not appear to be successful
based on Defendants’ representation.

Accordingly, the Court OVERRULES Plaintiff’s Objections and
ADOPTS the Magistrate Judge’s Report and Recommendation as the
opinion of the Court. The Court DISMISSES without prejudice
Plaintiff’s Complaint for failure to follow this Court’s Orders
and failure to prosecute, DENIES as moot Defendants’ Motion to

Dismiss, DIRECTS the Clerk of Court to CLOSE this case and enter

 
AQ 72A
(Rev. 8/82)

 

Case 2:20-cv-00014-LGW-BWC Document 40 Filed 06/15/21 Page 3 of 3

the appropriate judgment of dismissal, and DENIES Plaintiff in

forma pauperis status on appeal.

SO ORDERED, this ia /’ / we , 2021.

HON .| LISA EY WOOD, JUDGE
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF GEORGIA

 
 

 
